DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boland          (CA 2879853 A) in view of Kraemer (US 7,228,588).
As to claim 1, Boland discloses a wiper blade device for a windshield wiper comprising a spoiler unit (8), and a spray unit (10, 11) comprising a first duct element (11) and a duct (10), wherein the hard spoiler component forms a receiving area (3) for a spring rail (4), at least partially (Fig. 2, and pages 6 and 7). 
Boland does not disclose the spoiler unit having a soft spoiler component and a hard spoiler component, wherein the hard spoiler component forms a receiving area for a spring rail, and a spray unit, characterized in that the spray unit has at least one first duct element which is integrally molded, at least partially, to the hard spoiler component.
Kraemer discloses a wiper blade comprising a spoiler unit (42) having a soft spoiler component (64) and a hard spoiler component (62), wherein the hard spoiler component forms a receiving area for a spring rail (36) (column 5, lines 45-53).

As to claim 2, the at least partially integrally molded first duct element at least partially forms a spray nozzle element (11) of the spray unit (page 7).
As to claim 3, the first duct element has a main direction of extent (A vertical line intersecting 10 or 11, each of which extend in the vertical direction) at least substantially parallel to a vertical direction of extent (A vertical line intersecting 8) of the spoiler unit, wherein the main direction of extent is configured to be perpendicular to a motor windshield when the wiper blade device is in use (Fig. 2 of Boland).
As to claim 4, characterized in that the first duct element is arranged in a vertical direction of extent (A vertical line intersecting 10 or 12, 3, and 4) of the spoiler unit so as to overlap at least partially with the receiving area of the spring rail (Fig. 2 of Boland).
As to claim 5, characterized in that the first duct element is arranged so as to be at least partially offset relative to the receiving area of the spring rail (11 is not in the same location as the receiving area) in a transverse direction of extent (The horizontal or vertical direction) of the spoiler unit (Fig. 2 of Boland).

As to claim 9, Boland discloses a wiper blade (2) comprising a wiper blade device as claimed in claim 1.
As to claim 10, Boland discloses a windshield wiper (2) comprising a wiper blade (9) as claimed in claim 9.
As to claim 11, wherein the first duct element is elongated along (beside) the main direction of extent (Fig. 2 of Boland).
As to claim 12, wherein first duct element at least partially forms a spray nozzle element of the spray unit, wherein the spray nozzle element opens so as to direct fluid along the main direction of extent and out below the receiving area for the spring rail (Fig. 2 of Boland, and page 7).
As to claim 13, further comprising the spring rail, wherein the spring rail is disposed within the receiving area in the hard spoiler component (The above combination provides 4 within the hard spoiler component; Fig. 2 of Boland).
As to claim 14, Boland discloses a wiper blade comprising a wiper blade device (2) as claimed in claim 13.
As to claim 15, Boland discloses a windshield wiper (2) comprising a wiper blade (9) as claimed in claim 14. 




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boland in view of Kraemer, and further in view of Schaeuble (DE 10323998 A1).
As to claim 8, Boland in view of Kraemer does not include the spray unit having at least one second duct element which is arranged on a side of the receiving area remote from the first duct element.
Schaeuble includes a spray unit (10, 12) having at least one second duct element (The two elements 10) which is arranged on a side (An upper side) of the receiving area remote from a first duct element (Fig. 1 and machine translation, paragraph 22).
It would have been obvious to have modified Boland such that the spray unit has at least one second duct element which is arranged on a side of the receiving area remote from the first duct element, as taught by Schaeuble, in order to enhance the cleaning effectiveness of the spray unit.
Response to Arguments
Applicant’s arguments with respect to the claims has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723